DETAILED ACTION
The Amendment filed May 26, 2022 has been entered and fully considered. Claims 1, 3-5, 8, 9, 17, 19-24 and 26-28 remain pending in this application. Claim 17 has been amended and claim 29 has been newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23rd, 2022 been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2013/0030425).
Regarding claim 17, Stewart discloses (Figs. 1 and 4) a balloon catheter for pulmonary vein isolation comprising: a steerable balloon delivery catheter shaft (elongate body 16, sheath 39) configured to deploy an ablation balloon (expandable element 30) into a pulmonary vein (as broadly claimed, the device is capable of being deployed into a pulmonary vein); the ablation balloon (30), including an ablation region (conductive region 34b), is coupled to a distal end of the balloon delivery catheter shaft (Fig. 4), and the ablation balloon (30) is configured to deploy from an undeployed configuration (within sheath 39 in Fig. 7), and engage a tissue wall of the pulmonary vein along the ablation portion of the ablation balloon (as broadly claimed, the ablation balloon is capable of engaging a tissue wall of the pulmonary vein along the ablation portion of the ablation balloon); and a tissue ablation means (treatment energy source 58) configured with the ablation balloon (30) to deliver an irreversible electroporation ablation therapy to the tissue wall of the pulmonary vein along the ablation portion of the ablation balloon ([0013]; [0044]; [0055], “radiofrequency energy may be delivered to the specific junctions or electrodes identified as being in contact with the tissue. The radiofrequency energy may be delivered independently, simultaneously, and/or sequentially with the delivery of the cryogenic fluid flow through the expandable element 30 to achieve the desired clinical effect”; [0056], “the medical device may be operated to deliver electroporating energy pulses through the conductive portions of the mesh 34 or arms 35 to achieve IEP of the targeted tissue using one or more of the energy delivery characteristics described above”). 
Regarding claim 19, Stewart discloses (Figs. 1 and 4) wherein the ablation portion (conductive region 34b) is at a distal end of the ablation balloon (as broadly claimed, a portion of the conductive region 34b is at a distal end of the balloon 30), and the ablation balloon (30) further includes a non-conductive portion (insulated portion 34a) proximal the distal ablation portion (34b), the ablation portion (34b) configured and arranged to engage an antral circumference of the pulmonary vein (as broadly claimed, the conductive region 34 b is capable of engaging an antral circumference of the pulmonary vein) and to conduct tissue ablation therapy of the pulmonary vein tissue in contact with the ablation portion ([0055], “radiofrequency energy may be delivered to the specific junctions or electrodes identified as being in contact with the tissue. The radiofrequency energy may be delivered independently, simultaneously, and/or sequentially with the delivery of the cryogenic fluid flow through the expandable element 30 to achieve the desired clinical effect”), the non-ablation portion (34a) configured and arranged to insulate a blood pool and pulmonary vein tissue in contact with the non-ablation portion from the ablation therapy ([0032], “as shown in FIG. 4, the mesh 34 may include insulated portions 34 a on a proximal and/or distal region of the mesh 34, with an electrically-conductive portion 34 b disposed between the insulated portions 34a. The proximal insulated portion 34 a may be typically positioned away from a tissue site being treated or diagnosed, and thus may be insulated to direct diagnostic and/or treatment operations to a more distal conductive portion 34 b. Should a second, distal-most insulated or otherwise non-electrically conductive portion 34 a of the mesh 34 also be included, the resulting conductive “band” may be used to target or treat a surrounding lumen wall or surface, such as that of a vascular pathway or vessel”; as broadly claimed insulated portion(s) 34a provide insulation to the surrounding area, i.e. blood and tissues). 
Regarding claim 20, Stewart discloses (Figs. 1 and 4) an ablation balloon apparatus comprising: a catheter shaft (elongate body 16) including proximal and distal ends (Fig. 1); and an ablation balloon (expandable member 30) including proximal and distal ends (as best illustrated in Fig. 4), the proximal end of the ablation balloon (30) coupled to the distal end of the catheter shaft (16), the ablation balloon (30) including an ablation electrode (electrically- conductive portion 34a) configured and arranged to facilitate the transfer of one or more irreversible electroporation pulses between the ablation balloon (30) and tissue in contact with the ablation balloon ([0013]; [0044]; [0055], “radiofrequency energy may be delivered to the specific junctions or electrodes identified as being in contact with the tissue. The radiofrequency energy may be delivered independently, simultaneously, and/or sequentially with the delivery of the cryogenic fluid flow through the expandable element 30 to achieve the desired clinical effect”; [0056], “the medical device may be operated to deliver electroporating energy pulses through the conductive portions of the mesh 34 or arms 35 to achieve IEP of the targeted tissue using one or more of the energy delivery characteristics described above”).
Regarding claim 21, Stewart discloses (Figs. 1 and 4) wherein the ablation electrode (electrically- conductive portion 34a) extends circumferentially about the ablation balloon (as best illustrated in Fig. 4, electrically- conductive portion 34a of mesh 34 extends circumferentially about expandable member 30). 
Regarding claim 22, Stewart discloses (Figs. 1 and 4) wherein the ablation electrode (electrically- conductive portion 34a) is further configured and arranged to engage a circumferential portion of a pulmonary vein (as broadly claimed, the electrode is capable of engaging a circumferential portion of a pulmonary vein), and ablate tissue along the circumferential portion of the pulmonary vein in contact with the ablation electrode ([0032], “the resulting conductive “band” may be used to target or treat a surrounding lumen wall or surface, such as that of a vascular pathway or vessel”; [0055]; as broadly claimed, the electrode is capable of ablating the pulmonary vein).
Regarding claim 23, Stewart discloses (Figs. 1 and 4) wherein further including a signal generator (treatment energy source 58) configured to transmit one or more direct current pulses to the ablation electrode (electrically- conductive portion 34a) of the ablation balloon (30) ([0043]-[0048]; [0032]; [0055]-[0056]). 
Regarding claim 29, Stewart discloses (Figs. 1 and 4) wherein the ablation region (conductive region 34b) is embedded within the ablation balloon or extends across an outer surface of the ablation balloon (as broadly claimed, conductive region 34b extends across expandable member 30). It is noted that the claim is written in the alternative, and Stewart necessarily discloses the second portion of the alternative. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh et al., (hereinafter ‘Lesh’, U.S. Pat. No. 6,416,511) in view of Lesh and Stewart.
Regarding claim 1, Lesh discloses (Figs. 3-7C and 12) an ablation balloon apparatus (circumferential ablation device assembly 100 in Figs. 3-4), the apparatus comprising: a catheter shaft (catheter body 130) including proximal and distal ends; an ablation balloon (expandable member 170, 610) including proximal and distal ends, the proximal end of the ablation balloon coupled to the distal end of the catheter shaft (see proximal end of expandable member 170 coupled to distal end portion 132; see Fig. 12 for member 610, shaft not labeled), the ablation balloon (170, 610) including an ablation portion (circumferential ablation element 160, uninsulated equatorial band 603) configured and arranged to facilitate energy transfer between the ablation balloon (170, 610) and tissue in contact with the ablation portion (see Fig. 4; col. 14, line 40-col. 15, line 13), and a non-ablation portion configured and arranged to mitigate energy transfer between the ablation balloon and tissue in contact with the non-ablation portion (see col. 19, lines 8-13, for balloon made of polymer; also see col. 23, lines 11-41 for circumferential ablation member 600 and insulators 602, 604; see Fig. 4); and 
Lesh further discloses (Figs. 3-6 and 12) an ablation actuator (190 in Figs. 3-4) at a proximal end portion of the elongate catheter body (shown schematically) extending from the proximal end of the catheter shaft (catheter body 130), through the length of the catheter shaft (130), and electrically coupled to the ablation portion (circumferential ablation element 160, band 152). As such, “the circumferential band (152) of the circumferential ablation element (160) is actuated by ablation actuator (190) to ablate the surrounding circumferential path of tissue in the pulmonary vein wall” (col. 15, lines 6-9).
Lesh is silent regarding a plurality of electrical leads.
However, in an alternate embodiment, Lesh teaches “a plurality of individual electrode/ablation elements (562) are included in the circumferential ablation element and are positioned in spaced arrangement along an equatorial band which circumscribes an outer surface of the expandable member's working length L” (col. 21, lines 38-42; see Figs. 11A-11B). The plurality of individual electrode/ablation elements (562) are each coupled to the radio-frequency current source (as best illustrated in Fig. 11B; col. 20, lines 14-30). Lesh further teaches “where a plurality of ablation elements or electrodes in one ablation element are used, a switching means may be used to multiplex the RF current source between the various elements or electrodes” (col. 20, lines 27-30), thereby increasing versatility and control over ablation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Lesh to further include a plurality of electrical leads as taught by Lesh. Doing so provides a configuration where a plurality of ablation elements or electrodes in one ablation element can be used, and “a switching means may be used to multiplex the RF current source between the various elements or electrodes” (col. 20, lines 27-30), thereby increasing versatility and control over ablation. 
Further Lesh is silent regarding a signal generator electrically coupled to the proximal end of the plurality of electrical leads, wherein the signal generator is configured to transmit an electroporation pulse through the electrical leads to the ablation portion of the ablation balloon, and ablate tissue in contact with the ablation portion.
However, in the same field of endeavor, Stewart teaches a similar ablation device (medical device 12 in Fig. 1) comprising a plurality of conductive portions configured to deliver electrical pulses via a pulse signal generator (treatment energy source 58; [0035], “each junction 38 may be electrically coupled to an output portion of a radiofrequency or electrical signal generator”). Stewart teaches “depending upon the characteristics of the electrical pulses, an electroporated cell can survive electroporation (i.e., “reversible electroporation”) or die (i.e., irreversible electroporation, “IEP”)” ([0044]; also see [0013] for method including inducing irreversible electroporation). Further, Stewart teaches “parameters of pulsed energy generated by the treatment energy source 58 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses (frequency), combination of waveforms, etc. [and] [o]ne or more of these parameters can be altered or changed during the ablation procedure” ([0046]), thereby increasing versatility and control. Further, it is well known in the art (as can be seen in Stewart) that radiofrequency or electrical signal generators are widely considered interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Lesh in view of Lesh to include a signal generator electrically coupled to the proximal end of the plurality of electrical leads, wherein the signal generator is configured to transmit an electroporation pulse through the electrical leads to the ablation portion of the ablation balloon, and ablate tissue in contact with the ablation portion as taught by Stewart. This modification would have merely comprised a simple substitution of one well known and interchangeable treatment modality for another in order to produce a predictable result, MPEP 2143(I)(B). Further, doing so would provide a configuration capable of providing varied pulsed energy parameters, thereby increasing versatility and control. 
Regarding claim 3, Lesh in view of Lesh and Stewart teach all of the limitations of the apparatus according to claim 1. Lesh further discloses (Figs. 3-6 and 12) wherein the ablation portion of the ablation balloon is configured and arranged to engage a circumferential portion of a pulmonary vein (see Fig. 4 for circumferential ablation element 160 including a circumferential band 152 engaging outer diameter OD of the pulmonary vein), and ablate tissue along the circumferential portion of the pulmonary vein in contact with the ablation portion (col. 15, lines 3-13, “the circumferential band (152) of the circumferential ablation element (160) is actuated by ablation actuator (190) to ablate the surrounding circumferential path of tissue in the pulmonary vein wall, thereby forming a circumferential lesion that circumscribes the pulmonary vein lumen and transects the electrical conductivity of the pulmonary vein to block conduction in a direction along its longitudinal axis”; also see col. 23, lines 11-41 for uninsulated equatorial band 603 adapted to ablate only a circumferential region of tissue in a pulmonary vein wall which is adjacent to the equatorial band).
Regarding claim 4, Lesh in view of Lesh and Stewart teach all of the limitations of the apparatus according to claim 1. Lesh further discloses including a second non-ablation portion situated at a proximal end of the ablation balloon (see proximal portion 150 of expandable member 170 in Fig. 4; also see insulator 602 of member 600 in Fig. 12), and wherein the ablation portion (circumferential ablation element 160, uninsulated equatorial band 603) of the ablation balloon is situated between the non-ablation portion and the second non-ablation portion (see Fig. 4 and 12), and the ablation portion (circumferential ablation element 160, uninsulated equatorial band 603) is configured and arranged to deliver a tissue ablation therapy along a circumference of a pulmonary vein ostium (col. 15, lines 3-13, “the circumferential band (152) of the circumferential ablation element (160) is actuated by ablation actuator (190) to ablate the surrounding circumferential path of tissue in the pulmonary vein wall, thereby forming a circumferential lesion that circumscribes the pulmonary vein lumen and transects the electrical conductivity of the pulmonary vein to block conduction in a direction along its longitudinal axis”; also see col. 23, lines 11-41 for uninsulated equatorial band 603 adapted to ablate only a circumferential region of tissue in a pulmonary vein wall which is adjacent to the equatorial band).
Regarding claim 5, Lesh in view of Lesh and Stewart teach all of the limitations of the apparatus according to claim 1. Lesh further discloses (Figs. 3-6 and 12) wherein the ablation portion is situated at a distal end of the ablation balloon (as broadly claimed, circumferential ablation element 160, uninsulated equatorial band 603 are at a distal end of the balloon(s) 170, 610), and the non-ablation portion is situated adjacent to the ablation portion at a proximal end of the ablation balloon see 150 in Fig. 4, insulator 602 in Fig. 12), and the ablation portion (160, 603) is configured and arranged to deliver a tissue ablation therapy along a circumference of a pulmonary vein antrum (as best illustrated in Fig. 4; col. 14, line 40-col. 15, line 13). 
Regarding claim 8, Lesh in view of Stewart teach all of the limitations of the apparatus according to claim 1. Lesh further discloses (Figs. 3-6 and 12) wherein the ablation balloon consists of a polymer material (col. 19, lines 13-30), and the ablation portion of the ablation balloon includes metallic dust within the polymer material (col. 22, lines 20-24, “a balloon skin may itself be metallized, such as by mixing conductive metal, including but not limited to gold, platinum, or silver, with a polymer to form a compounded, conductive matrix as the balloon skin”). It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 9, Lesh in view of Stewart teach all of the limitations of the apparatus according to claim 1. Lesh further discloses (Figs. 3-6 and 12) further including a central lumen extending through the length of the catheter shaft from the distal to the proximal end (see lumen of inner tubular member 621 as best illustrated in Fig. 12), the central lumen configured and arranged to receive a diagnostic catheter (as broadly claimed, the central lumen of tubular member 621 in capable of receiving a diagnostic catheter).
Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (hereinafter ‘Welch’, U.S. PGPub. No. 2007/0083192) in view of Lesh.
Regarding claim 1, Welch (Fig. 1) discloses an ablation balloon (inflatable conductive device 100) apparatus, the apparatus comprising: a catheter shaft (elongated member 104) including proximal and distal ends; an ablation balloon (100) including proximal and distal ends, the proximal end of the ablation balloon coupled to the distal end of the catheter shaft (see Fig. 1), the ablation balloon (100) including an ablation portion (conductive regions 110, 112) configured and arranged to facilitate energy transfer between the ablation balloon (100) and tissue in contact with the ablation portion ([0030], “conductive regions 110, 112 cooperate with the non-conductive regions 108 to ablate two circumferential regions which circumscribe a completely circumferential portion of tissue along a length of the hollow organ extending between the regions 110, 112”), and a non-ablation portion (non-conductive regions 108) configured and arranged to mitigate energy transfer between the ablation balloon and tissue in contact with the non-ablation portion ([0030]; [0039]); an electrical lead (conductor 116) extending from the proximal end of the catheter shaft  (104) through the length of the catheter shaft (104), the electrical lead (116) electrically coupled to the ablation portion ([0044], “When the inflatable member 102, 152 is formed of a conductive polymer, the conductor 116 may be connected directly to the conductive regions of the inflatable member 102, 152”); and a signal generator electrically coupled to the proximal end of the electrical lead (116 in Fig. 1; [0029]; [0044], “the proximal end of the conductor 116 is connected to a conventional source of RF energy”), wherein the signal generator ([0044]) is configured to transmit an electroporation pulse through the electrical leads (116) to the ablation portion of the ablation balloon and ablate tissue in contact with the ablation portion ([0046], “the conductive elements of the inflatable member 102, 152 may be used to apply a voltage to tissue to achieve electroporation through membranes of the tissue. Electroporation is the physical process of inducing a transient permeability of a biological membrane by the application of pulses of electric voltage of a specified length and strength”). 
Although Welch discloses “[w]hen the inflatable member 102, 152 is formed of a conductive polymer, the conductor 116 may be connected directly to the conductive regions of the inflatable member 102, 152” ([0044]), Welch is silent regarding a plurality of electrical leads extending from the proximal end of the catheter shaft through the length of the catheter shaft, the plurality of electrical leads electrically coupled to the ablation portion.
However, in the same field of endeavor, Lesh teaches a similar ablation balloon apparatus (expandable member 560 in Figs. 11A-11B) wherein “a plurality of individual electrode/ablation elements (562) are included in the circumferential ablation element and are positioned in spaced arrangement along an equatorial band which circumscribes an outer surface of the expandable member's working length L” (col. 21, lines 38-42; see Figs. 11A-11B). The plurality of individual electrode/ablation elements (562) are each coupled to the radio-frequency current source (as best illustrated in Fig. 11B; col. 20, lines 14-30). Lesh further teaches “where a plurality of ablation elements or electrodes in one ablation element are used, a switching means may be used to multiplex the RF current source between the various elements or electrodes” (col. 20, lines 27-30), thereby increasing versatility and control over ablation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Welch to include a plurality of electrical leads extending from the proximal end of the catheter shaft through the length of the catheter shaft, the plurality of electrical leads electrically coupled to the ablation portion, as taught by Lesh. Doing so provides a configuration where a plurality of ablation elements or electrodes in one ablation element can be used in various modes, and “a switching means may be used to multiplex the RF current source between the various elements or electrodes” (col. 20, lines 27-30), thereby increasing versatility and control over ablation.
Regarding claim 3, Welch in view of Lesh teach all of the limitations of the apparatus according to claim 1. Welch further discloses “[f]or ablation regions that are to be completely circumferential, the inflatable member 102 will preferably have dimensions allowing inflation to a diameter sufficient to place it in contact with and to press against an entire circumference of the inner walls of a hollow organ containing the target tissue” ([0028]). In view of the prior modification of Welch in view of Lesh, Welch in view of Lesh necessarily provide an ablation balloon apparatus wherein the ablation portion (110, 112 in Fig. 1) of the ablation balloon (100) is configured and arranged to engage a circumferential portion of a pulmonary vein, and ablate tissue along the circumferential portion of the pulmonary vein in contact with the ablation portion ([0028]; [0046], “the conductive elements of the inflatable member 102, 152 may be used to apply a voltage to tissue to achieve electroporation through membranes of the tissue. Electroporation is the physical process of inducing a transient permeability of a biological membrane by the application of pulses of electric voltage of a specified length and strength”). It is noted that the ablation balloon apparatus is capable of ablating any targeted tissue in contact with the ablation portion including a circumferential portion of a pulmonary vein as claimed in claim 3.
Regarding claim 4, Welch in view of Lesh teach all of the limitations of the apparatus according to claim 1. Welch (Fig. 1) further discloses including a second non-ablation portion situated at a proximal end of the ablation balloon (see non-conductive region 108 situated at a proximal end of the ablation balloon 100), and wherein the ablation portion (110, 112) of the ablation balloon (100) is situated between the non-ablation portion (108) and the second non-ablation portion (108), and the ablation portion is configured and arranged to deliver a tissue ablation therapy along a circumference of a pulmonary vein ostium. 
Regarding claim 5, Welch in view of Lesh teach all of the limitations of the apparatus according to claim 1. Welch (Fig. 1) further discloses wherein the ablation portion (conductive region 110) is situated at a distal end of the ablation balloon (100), and the non-ablation portion (108) is situated adjacent to the ablation portion (110) at a proximal end of the ablation balloon (see Fig. 1), and the ablation portion is configured and arranged to deliver a tissue ablation therapy along a circumference of a pulmonary vein antrum ((0028]; [0046], “the conductive elements of the inflatable member 102, 152 may be used to apply a voltage to tissue to achieve electroporation through membranes of the tissue. Electroporation is the physical process of inducing a transient permeability of a biological membrane by the application of pulses of electric voltage of a specified length and strength”). It is noted that the ablation portion is capable of delivering a tissue ablation therapy along a circumference of a targeted tissue, including a pulmonary vein antrum as claimed in claim 5. 
Regarding claim 9, Welch in view of Lesh teach all of the limitations of the apparatus according to claim 1. Welch (Fig. 1) further discloses a central lumen extending through the length of the catheter shaft (104) from the distal to the proximal end (Fig. 1), the central lumen configured and arranged to receive a diagnostic catheter (see opening 106 capable of receiving a diagnostic catheter; see [0033] for more detail regarding distal opening). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Lesh as applied to claims 1, 3-5 and 9 above, and further in view of Lesh.
Regarding claim 8, Welch in view of Lesh teach all of the limitations of the apparatus according to claim 1. Welch (Fig. 1) further discloses wherein the ablation balloon (100) consists of a polymer material ([0039]), wherein the “balloon may be made entirely of non-conductive material with conductive regions formed through masking with an electrically conductive material” ([0039]). 
Welch in view of Lesh are silent regarding wherein the ablation portion of the ablation balloon includes metallic dust within the polymer material.
However Lesh further teaches (Figs. 3-6 and 12) wherein the ablation balloon consists of a polymer material (col. 19, lines 13-30), and the ablation portion of the ablation balloon includes metallic dust within the polymer material (col. 22, lines 20-24, “a balloon skin may itself be metallized, such as by mixing conductive metal, including but not limited to gold, platinum, or silver, with a polymer to form a compounded, conductive matrix as the balloon skin”). It is well known in the art (as can be seen in Lesh) to form an ablation portion of an ablation balloon by including metallic dust within a polymer material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation balloon apparatus as taught by Welch to further include wherein the ablation portion of the ablation balloon includes metallic dust within the polymer material as taught by Lesh. This modification would have merely comprised a simple substitution of one well known ablation portion for another in order to produce a predictable result, MPEP 2143(I)(B). Further, it should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Claims 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 20 above, and further in view of Welch.
Regarding claim 24, Stewart discloses all of the limitations of the apparatus according to claim 20. Although Stewart discloses a signal generator (58 in Fig. 1) wherein “each junction 38 [of the electrically conductive portions of the mesh 34] may be electrically coupled to an output portion of a radiofrequency or electrical signal generator” ([0035]) and that “energy may be delivered to the specific junctions or electrodes identified as being in contact with the tissue” ([0055]) to ablate the tissue in contact with the ablation electrode ([0045]; [0055]), Stewart fails to explicitly disclose a plurality of electrical leads extending from the proximal end of the catheter shaft, through the length of the catheter shaft, and electrically coupled to the ablation electrode; and a signal generator electrically coupled to the proximal end of the plurality of electrical leads, and configured and arranged to transmit one or more of the electroporation pulses through the electrical leads to the ablation electrode of the ablation balloon, and ablate tissue in contact with the ablation electrode.
However, in the same field of endeavor, Welch teaches (Fig. 1) a similar ablation balloon apparatus (inflatable conductive device 100, inflatable member 102) including a plurality of electrical leads (conductor 116) extending from a proximal end of a catheter shaft (as best illustrated in Fig. 1), through the length of the catheter shaft (elongate member 104), and electrically coupled to the ablation electrode ([0044], “When the inflatable member 102, 152 is formed of a conductive polymer, the conductor 116 may be connected directly to the conductive regions of the inflatable member 102, 152”; it is noted conductive regions 110, 112 would each require a lead connection, thereby meeting a plurality of electrical leads). Welch further teaches a signal generator electrically coupled to the proximal end of the plurality of electrical leads (see [0029] for conventional connections of energy to the inflatable member; [0044]; further it is noted that it naturally flows that the system comprises a signal generator as an electrical pulse is delivered), and configured and arranged to transmit one or more of the electroporation pulses through the electrical leads to the ablation electrode of the ablation balloon, and ablate tissue in contact with the ablation electrode ([0046]; [0051], “Pulses of DC current are then supplied to the conductor 116 to apply a pulsed electric field to the target tissue via the conductive regions 110, 112 or 160 of the inflatable member 102 or 150, respectively”). It is well known in the art and considered a conventional connection ([0029]) (as can be seen in Welch) to provide electrical leads (i.e. conductor(s) 116) at the proximal end of an elongated member (104) to deliver RF energy, such as a pulsed electric field, to a conductive portion of a treatment device ([0029]; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the apparatus as taught by Stewart to further include a plurality of electrical leads extending from the proximal end of the catheter shaft, through the length of the catheter shaft, and electrically coupled to the ablation electrode; and a signal generator electrically coupled to the proximal end of the plurality of electrical leads, and configured and arranged to transmit one or more of the electroporation pulses through the electrical leads to the ablation electrode of the ablation balloon, and ablate tissue in contact with the ablation electrode, as taught by Welch. Doing so provides a well known and conventional connection to provide and deliver RF energy, such as a pulsed electric field, to a conductive portion of a treatment device ([0029]; [0051]). Further, this modification would have merely comprised a simple substitution of one well known conventional connection for electrically coupling a signal generator to an ablation electrode (to deliver electroporation pulses for ablation) for another connection, MPEP 2143(I)(B).
Regarding claim 26, Stewart in view of Welch teach all of the limitations of the apparatus according to claim 24. Stewart further discloses wherein the one or more electroporation pulses include a biphasic pulse (see [0047], “monophasic electrical pulses may alternatively be employed, the application of biphasic electrical pulses has surprisingly been found to produce unexpectedly beneficial results in the context of cardiac tissue ablation”; see [0048] for each train having between approximately 1-500 monophasic or biphasic pulses, preferably 10-100 pulses).
Regarding claim 27, Stewart in view of Welch teach all of the limitations of the apparatus according to claim 24. Stewart further discloses wherein the one or more electroporation pulses include a monophasic pulse (see [0047], “monophasic electrical pulses may alternatively be employed, the application of biphasic electrical pulses has surprisingly been found to produce unexpectedly beneficial results in the context of cardiac tissue ablation”; see [0048] for each train having between approximately 1-500 monophasic or biphasic pulses, preferably 10-100 pulses). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Welch as applied to claim 24 above, and further in view of Stewart. 
Regarding claim 28, Stewart in view of Welch teach all of the limitations of the apparatus according to claim 24. Stewart (Figs. 1 and 4) discloses one or more electroporation pulses delivered to the tissue ([0035]; [0045];[0055]), and discloses that “parameters of pulsed energy generated by the treatment energy source 58 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses (frequency), combination of waveforms, etc. [and] [o]ne or more of these parameters can be altered or changed during the ablation procedure” ([0046]). Further for example, Stewart discloses with respect to biphasic energy, the treatment energy source (58) may be programmed to deliver “an output voltage between approximately 200-2000 volts, preferably between 500 and 1000 volts” ([0048]).
Stewart in view of Welch fail to explicitly disclose wherein the one or more electroporation pulses delivers 200 joules of energy with a max power of 5 kilowatts to the tissue.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the one or more electroporation pulses as taught by Stewart in view of Welch to include wherein the one or more electroporation pulses delivers 200 joules of energy with a max power of 5 kilowatts to the tissue, as Stewart discloses the various parameters of the pulsed energy generated by the treatment energy source can altered or changed. Further, it appears that applicant has placed no criticality on the claimed values of the electroporation pulses, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 29 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Stewart in view of Stewart et al., (hereinafter ‘Stewart ‘499’, U.S. PGPub. No. 2017/0035499).
Regarding claim 29, Stewart discloses (Figs. 1 and 4) wherein the ablation region (conductive region 34b) is embedded within the ablation balloon or extends across an outer surface of the ablation balloon (as broadly claimed, conductive region 34b extends across expandable member 30). 
In the event that it is argued that the ablation region (conductive region 34b) does not extend across an outer surface of the ablation balloon (30), Stewart ‘499 teaches this limitation, and the remainder of the “or” limitation not required by the claim.
Particularly, Stewart ‘499 teaches a similar medical device (12 in Fig. 1) comprising an elongate body (16) including a  proximal portion (18) and a distal portion (20). The distal portion (20) may include a plurality of electrodes (24) configured to deliver pulsed-field energy ([0040]). Stewart ‘499 teaches “[a]lthough not shown, additional distal portion 20 configurations may be used to produce a variety of E-field vectors. As a non-limiting example, the distal portion 20 may include a mesh-covered balloon, a balloon with embedded surface electrodes, or a splined basket with multiple electrodes” ([0051]). It is well known in the art (as can be seen in Stewart ‘499) that these different distal portion configurations are considered well known and interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon catheter configuration as taught by Stewart to provide wherein the ablation region is embedded within the ablation balloon or extends across an outer surface of the ablation balloon as taught by Stewart ‘499. This modification would have merely comprised a simple substitution of one well know balloon catheter configuration for another in order to produce a predictable result, MPEP 2143(I)(B). It is noted that Stewart ‘499 teaches interchangeable configurations, the first in which the distal portion includes a balloon with embedded surface electrodes (thereby meeting in part the first portion of the claim), and a second configuration wherein the distal portion includes a mesh-covered balloon (thereby meeting the second portion of the claim). Further, the second configuration is similar to that of Stewart, supporting the basis for a simple substitution of one well know balloon catheter configuration for another.
 Response to Arguments
 Applicant's arguments filed May 26th, 2022 have been fully considered but they are not persuasive. 
Applicant has argued (page 6) that Stewart fails to teach "the ablation balloon, including an ablation region." Applicant has argued "the conductive region 34b is not part of the expandable element 30 but instead is found on an expandable mesh 34 as shown for example in FIG. 4." (page 6). Applicant's arguments however are not found persuasive. It is the Examiner's position, as broadly claimed, that the expandable element 30 includes the conductive ablative region 34b. As currently recited, the limitations do not exclude the conductive region 34b from meeting the limitations of the claim. Applicant makes note that Applicant has not identified any embodiments where the mesh is integrated into the expandable element, however "integration" is not required by the claim. Claim 17 uses the transition phrase comprising which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Further, the claim limitation "including an ablation region" is very broad and does not exclude elements on the balloon as meeting the limitations of the claim. The term including does not equate to two or more elements being integrated with one another.
Similarly Applicant traverses the rejection of claim 20 (page 6) for at least the reasons presented above with respect to the rejection of claim 17. Accordingly Applicant is directed to the response above regarding the rejection of claim 17. No further arguments have been set forth regarding claims 19 and 21-23 other than their allowability stemming from a rejected base claim. See reasoning above for further clarification. 
With respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Lesh et al., (U.S. Pat. 6,416,511), Applicant has argued (page 7) that the Office's alleged motivation to combine Lesh and Stewart is improper. Applicant's arguments however are not found persuasive. Applicant has argued that " Lesh already teaches an RF current source and it is not immediately clear that the ablation device of Lesh could readily utilize an energy-based ablation source such as the energy source 53 of Stewart without further modification" (page 7). Stewart however teaches that a radiofrequency generator and an electrical signal generator are considered interchangeable sources of treatment energy, see paragraph [0035]. Therefore since Lesh teaches an RF current source and Stewart teaches RF current sources and electrical signal generators are widely considered interchangeable, it would have been obvious to one having ordinary skill in the art to make the modification and exchange one energy source for another. It would naturally follow that the treatment modality would also be exchanged as the electrical signal generator produces a different treatment than a radiofrequency generator. It is noted that it is not the burden of the Examiner to show how components or elements of a device would be modified or configured together based off of the prior art, rather the Examiner must show that one having ordinary skill in the art would have had the knowledge and motivation to make the modification suggested by the Examiner. 
Further regarding claim 1, Applicant has argued (pages 7-8) that the rejection of claim 1 fails to provide correspondence for all of the claimed aspects. Specifically, Applicant has argued (page 8), "the Office alleges on pp. 6 and 7 that Lesh teaches the claimed "plurality of electrical leads" and that Stewart teaches the claimed "signal generator." However, the rejection entirely ignores the structural limitations associated with these two elements of the claims". This is not found persuasive. As set forth in the final office action, Lesh discloses (Figs. 3-6 and 12) an ablation actuator (190 in Figs. 3-4) at a proximal end portion of the elongate catheter body (shown schematically) extending from the proximal end of the catheter shaft (catheter body 130), through the length of the catheter shaft (130), and electrically coupled to the ablation portion (circumferential ablation element 160, band 152). As such, “the circumferential band (152) of the circumferential ablation element (160) is actuated by ablation actuator (190) to ablate the surrounding circumferential path of tissue in the pulmonary vein wall” (col. 15, lines 6-9). The ablation actuator provides a path from the energy source to the ablation portion as claimed in claim 1. Lesh is silent regarding a plurality of electrical leads, however in an alternate embodiment, Lesh teaches “a plurality of individual electrode/ablation elements (562) are included in the circumferential ablation element and are positioned in spaced arrangement along an equatorial band which circumscribes an outer surface of the expandable member's working length L” (col. 21, lines 38-42; see Figs. 11A-11B). The plurality of individual electrode/ablation elements (562) are each coupled to the radio-frequency current source (as best illustrated in Fig. 11B; col. 20, lines 14-30). Lesh provides motivation to make this modification, i.e. doing so provides a configuration where a plurality of ablation elements or electrodes in one ablation element can be used, and “a switching means may be used to multiplex the RF current source between the various elements or electrodes” (col. 20, lines 27-30), thereby increasing versatility and control over ablation. Lastly, and discussed above, Lesh is silent regarding the signal generator electrically coupled to the proximal end of the plurality of electrical leads. Stewart however cures the deficiencies of Lesh. In view of the modification of Lesh in view of Stewart, the combination teaches a device that meets all of the structural limitations of the claim and meets the limitations argued by Applicant. It is the Examiner's position that Lesh in view of Stewart teach each and every limitation of the ablation balloon apparatus according to claim 1.
It is also noted that the Examiner has provided an alternate rejection of claim 1 above. It is the Examiner’s position that Welch (U.S. PGPub. No. 2007/0083192) in view of Lesh et al., (U.S. Pat. 6,416,511) teach each and every limitation of the apparatus according to independent claim 1. 
No further arguments have been set forth regarding claims 24, 26 and 27 other than their allowability stemming from a rejected base claim. See reasoning above for further clarification.
Regarding claim 28, Applicant has argued (pages 8-9) that the obviousness rejection is incomplete and that an "obvious to try" rejection is impermissible without supporting evidence. Applicant has further argued "[i]n the present rejection of claim 28, the Examiner has not provided any explanation or motivation which would have lead a skilled artisan in view of Stewart and Welch to the claimed invention" (page 9). Applicant's arguments are not found persuasive. Specifically Stewart discloses that the “parameters of pulsed energy generated by the treatment energy source 58 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses (frequency), combination of waveforms, etc. [and] [o]ne or more of these parameters can be altered or changed during the ablation procedure” ([0046]). Further, it appears that Applicant has placed no criticality of the claimed values of the electroporation pulses. Therefore, Stewart provides teaching that it would have been obvious to make any desired changes to the pulses, and it would have further been obvious to make the modifications as claimed. It is also noted that the treatment energy source of Stewart is capable of delivering any desired electroporation pulses including those claimed. Applicant is reminded that the claim is directed towards an apparatus and not a method. No further arguments have been set forth regarding claim 28 other than its allowability stemming from a rejected base claim.
No further arguments have been set forth regarding the dependent claims.
It is the Examiner’s position that Lesh et al., (U.S. Pat. No. 6,416,511) in view of Lesh and Stewart al., (U.S. PGPub. No. 2013/0030425) teach each and every limitation of the apparatus according to independent claim 1. It is the Examiner’s position that Stewart et al., (U.S. PGPub. No. 2013/0030425) discloses each and every limitation of the balloon catheter according to independent claim 17 and discloses each and every limitation of the apparatus according to independent claim 20. 
Further it is the Examiner’s position that Welch (U.S. PGPub. No. 2007/0083192) in view of Lesh et al., (U.S. Pat. 6,416,511) also teach each and every limitation of the apparatus according to independent claim 1.
See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794